436 F.2d 1376
Harvey L. PLOTTS, Appellant,v.Elliott RICHARDSON, Secretary of the Department of Health, Education, and Welfare, Appellee.
No. 20531.
United States Court of Appeals, Eighth Circuit.
February 3, 1971.
Rehearing Denied March 2, 1971.

Appeal from the United States District Court for the District of Minnesota; Miles W. Lord, Judge.
Harvey L. Plotts, pro se.
Robert G. Renner, U. S. Atty., Peter J. Thompson, Asst. U. S. Atty., for appellee.
Before VAN OOSTERHOUT, GIBSON and LAY, Circuit Judges.
PER CURIAM.


1
This is an appeal by plaintiff Harvey L. Plotts from order of the District Court dated June 1, 1970, and order denying rehearing or remand dated July 2, 1970. The trial court upheld the determination of the Secretary that plaintiff has not established that he is unable to engage in any substantial qualified activity by reason of any medically determinable physical or mental impairment which can be expected to last for a continuing period of twelve months as required by 42 U.S. C.A. § 423(d)(1)(A), as amended.


2
The court also determined that plaintiff has failed to show good cause for a remand to the Secretary for the reception of further evidence and considerations.


3
We have examined the record and agree with the trial court. Plaintiff has been given a full and fair administrative hearing and has been afforded repeated opportunities to present any relevant evidence. The trial court committed no error in its determination that the denial of plaintiff's disability claim is supported by substantial evidence. The court properly applied the law to the facts.


4
The judgment dismissing plaintiff's petition is affirmed.